Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Nathan Lee on 5/6/22.
Current amendment is based on latest set of claims filed 4/18/22, independent claims 1, 7, and 12 are amended as of the following, all other claims are unchanged:
1.	(Currently Amended) A display device, comprising:
a panel in which each pixel is composed of subpixels of at least two colors from among three colors and has a different subpixel arrangement structure from those of pixels neighboring in a vertical direction and a horizontal direction, the panel having thereon an active area and a non-active area adjacent to the active area;
a panel driver for driving the panel; and
a processor configured for
determining whether a position of a current pixel is at either a right side or a left side of a boundary of the active area of the panel at which the position of the current pixel being an outermost pixel at either a right side or a left side of the boundary of the active area of the panel; 
determining a padding data based on smaller color data values between current pixel data of the current pixel and neighboring pixel data of a neighboring pixel, the neighboring pixel being a left side of the current pixel when the position of the current pixel is at a right side of the boundary and the neighboring pixel being a right side of the current pixel when the position of the current pixel is at a left side of the boundary, the color data values including gradation values;
calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process; and 
outputting the rendered data to the panel driver,
wherein, when the current pixel is a first pixel immediately neighboring a left side of the boundary of the active area, the processor determines smaller color data values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and renders the padding data of the left side of the boundary and the first pixel data, and
wherein, when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, the processor determines smaller color data values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and renders the M-th pixel data and the padding data of the right side of the boundary, where M is a natural number greater than 1, and
wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels.

7.	(Currently amended) A rendering method of a display device, comprising:
determining whether a position of a current pixel is at either a right side or a left side of a boundary of a display panel at which the position of the current pixel being an outermost pixel at either a right side or a left side of the boundary of the display panel; 
comparing smaller color data values between current pixel data of the current pixel and neighboring pixel data of a neighboring pixel;
determining a padding data based on smaller color data values between the current pixel data and the neighboring pixel data, the neighboring pixel being at a left side of the current pixel when the position of the current pixel is at a right side of the boundary and the neighboring pixel being a right side of the current pixel when the position of the current pixel is at a left side of the boundary; and 
calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process,
when the current pixel is a first pixel immediately neighboring a left side of the boundary of an active area, determining smaller color data values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and rendering the padding data of the left side of the boundary and the first pixel data, and
when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, determining smaller color data values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and rendering the M-th pixel data and the padding data of the right side of the boundary,
wherein M is a natural number greater than 1, and
wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels

12.	(Currently Amended) A rendering method of a display device, comprising:
determining one or both of smaller gradation values or luminance values for respective colors between first and second pixel data neighboring a boundary as padding data, the determining including:
determining whether a position of a current pixel is at either a right side or a left side of a boundary of a display panel at which the position of the current pixel being an outermost pixel at either a right side or a left side of the boundary of the display panel; 
comparing smaller values of one or both of smaller gradation values or luminance values between current pixel data of the current pixel and neighboring pixel data of a neighboring pixel; and
determining a padding data based on smaller values between the current pixel data and the neighboring pixel data, the neighboring pixel being at a left side of the current pixel when the position of the current pixel is at a right side of the boundary and the neighboring pixel being a right side of the current pixel when the position of the current pixel is at a left side of the boundary,
when the current pixel is a first pixel immediately neighboring a left side of the boundary of an active area of the display panel, determining smaller values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and rendering the padding data of the left side of the boundary and the first pixel data, and
when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, determining smaller values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and rendering the M-th pixel data and the padding data of the right side of the boundary,
wherein M is a natural number greater than 1, and
wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels.

Allowable Subject Matter
Claims 1-3, 5-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The inventive concept of pending application is related to determining padding pixel data in order to perform subpixel rendering for pixel at edge of active display region, wherein rending of red and blue color subpixels are based on rending determined padding data with edge pixel data together, but green color subpixel is not rendered based on padding data (see support for pending application found in fig. 4-9, paragraphs 45-52 of published specification, and illustrated figures below)

    PNG
    media_image1.png
    611
    831
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    864
    media_image2.png
    Greyscale
 
Regarding independent claim 1 and dependent claims thereof, cited prior art Kim (US 20180122283) in view of Kikuchi (US 20160189354) discloses the concept of determining padding data (Kim, paragraphs 94-101, perform a dimming operation for input image data), determine a smaller values among input data (Kikuchi, paragraphs 120) and perform pixel rendering in general (see claim rejection in office action mailed 1/19/22). However, none of cited prior art alone or in combination discloses as a whole the combination of other claimed features and the specific process of: 
calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process; and outputting the rendered data to the panel driver, wherein, when the current pixel is a first pixel immediately neighboring a left side of the boundary of the active area, the processor determines smaller color data values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and renders the padding data of the left side of the boundary and the first pixel data, and wherein, when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, the processor determines smaller color data values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and renders the M-th pixel data and the padding data of the right side of the boundary, where M is a natural number greater than 1, and wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels.
Regarding independent claim 7 and dependent claims thereof, cited prior art Kim (US 20180122283) in view of Kikuchi (US 20160189354) discloses the concept of determining padding data (Kim, paragraphs 94-101, perform a dimming operation for input image data), determine a smaller values among input data (Kikuchi, paragraphs 120) and perform pixel rendering in general (see claim rejection in office action mailed 1/19/22). However, none of cited prior art alone or in combination discloses as a whole the combination of other claimed features and the specific process of: 
determining a padding data based on smaller color data values between the current pixel data and the neighboring pixel data, the neighboring pixel being at a left side of the current pixel when the position of the current pixel is at a right side of the boundary and the neighboring pixel being a right side of the current pixel when the position of the current pixel is at a left side of the boundary; and calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process, when the current pixel is a first pixel immediately neighboring a left side of the boundary of an active area, determining smaller color data values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and rendering the padding data of the left side of the boundary and the first pixel data, and when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, determining smaller color data values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and rendering the M-th pixel data and the padding data of the right side of the boundary, wherein M is a natural number greater than 1, and wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels.
Regarding independent claim 12 and dependent claims thereof, cited prior art Kim (US 20180122283) in view of Kikuchi (US 20160189354) discloses the concept of determining padding data (Kim, paragraphs 94-101, perform a dimming operation for input image data), determine a smaller values among input data (Kikuchi, paragraphs 120) and perform pixel rendering in general (see claim rejection in office action mailed 1/19/22). However, none of cited prior art alone or in combination discloses the as a whole combination of other claimed features and the specific process of: 
comparing smaller values of one or both of smaller gradation values or luminance values between current pixel data of the current pixel and neighboring pixel data of a neighboring pixel; and determining a padding data based on smaller values between the current pixel data and the neighboring pixel data, the neighboring pixel being at a left side of the current pixel when the position of the current pixel is at a right side of the boundary and the neighboring pixel being a right side of the current pixel when the position of the current pixel is at a left side of the boundary, when the current pixel is a first pixel immediately neighboring a left side of the boundary of an active area of the display panel, determining smaller values for respective colors between first pixel data and second pixel data as padding data of the left side of the boundary and rendering the padding data of the left side of the boundary and the first pixel data, and when the current pixel is a last M-th pixel immediately neighboring a right side of the boundary of the active area, determining smaller values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right side of the boundary and rendering the M-th pixel data and the padding data of the right side of the boundary, wherein M is a natural number greater than 1, and wherein the rendering of padding data with the first pixel data or the M-th pixel data include rendering red and blue color subpixels and exclude green color subpixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694